Citation Nr: 1308990	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-43 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 15, 2008 for post operative residuals of a right medial meniscectomy with arthritis, and in excess of 30 percent from December 1, 2009 for a right total knee replacement.  

2.  Entitlement to a compensable disability rating for tendinitis of the left shoulder.  

3.  Entitlement to a total disability rating based on individual unemployability, as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2008 rating decision, the RO continued the 10 percent disability rating for the right medial meniscectomy with arthritis, continued the noncompensable disability rating for tendinitis of the left shoulder, and denied entitlement to a TDIU.  By a December 2008 rating decision, the Veteran was awarded a 100 percent schedular disability rating from October 15, 2008, and a 30 percent disability rating from December 1, 2009, for a right total knee replacement.  

Pursuant to his request on his October 2009 substantive appeal, VA Form 9, the Veteran was scheduled for a personal hearing at the RO before a Veterans Law Judge in June 2012.  The Veteran failed to report for his scheduled hearing in June 2012.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  
 
The Board observes that the February 2013 informal hearing presentation submitted by the Veteran's representative appears to collaterally attack a 1973 rating decision while addressing the Veteran's right knee disability on appeal.  The representative also takes note of the denial of a hip disability in an April 2011 rating decision, however, disagreement with the rating decision does not appear to be expressed.   Therefore, the Board finds that clarification from the Veteran and his representative is necessary as to these matters.  These matters are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 20 percent for tendinitis of the left shoulder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to October 15, 2008, the Veteran's post operative residuals of a right medial meniscectomy with arthritis was productive of subjective complaints of pain, deformity, giving way, instability, locking, inflammation, stiffness and incoordination, with objective findings of pain, bony enlargement, crepitus, heat, tenderness, pain at rest, guarding of movement, grinding, a surgically absent meniscus, and range of motion with zero degrees of extension and flexion ranging from 90 to 95 degrees but no additional limitation of motion after repetitive motion.  

2.  From December 1, 2009, the Veteran's right total knee replacement has been productive of chronic residuals consisting of severe painful motion and weakness.  

3.  The Veteran's tendinitis of the left shoulder has been productive of limitation of motion of the left arm below shoulder level and midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to October 15, 2008 for post operative residuals of a right medial meniscectomy with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2012).

2.  The criteria for a disability rating of 60 percent from December 1, 2009, for a right total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5055 (2012).  

3.  The criteria for a disability rating of 20 percent for tendinitis of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for increased ratings in the October 2008 rating decision, he was provided notice of the VCAA in January 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in January 2008 pertaining to the downstream disability rating and effective date elements of his claims.  Additional notice was provided to the Veteran by letters dated in January 2009 and July 2010.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  In a January 2009 statement, the Veteran specified that he was unable to lift his left arm more than 45 degrees without severe pain and referred to the examples sent in a January 2009 notice letter which included the rating criteria used for the knee and shoulder.  In addition, the Veteran has reported the effects of his current right knee and left shoulder symptoms to VA examiners in connection with his claims.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes Social Security Administration  (SSA) records, private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.  

The Board notes that the December 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also observes that while additional VA records have been added to the claims file since the last supplemental statement of the case (SSOC) was issued in February 2010, including VA outpatient treatment reports and a VA examination, adjudication of the claims without issuance of an SSOC is not prejudicial in this case.  With respect to the Board's denial of the Veteran's claim for a disability rating in excess of 10 percent prior to October 15, 2008 for post operative residuals of a right medial meniscectomy with arthritis, the lack of an SSOC in this case is not prejudicial to this claim, as none of the evidence obtained since the February 2010 SSOC dealt with evidence in the period prior to October 15, 2008.  With respect the period from December 1, 2009, forward, the Board herein grants a 60 percent rating under DC 5055, which is the maximum rating available following the one year period after prosthetic replacement of the knee joint.  See 38 C.F.R. §§ 4.58, 4.71a, Diagnostic Codes 5055, 5154 (2012).  As to the left shoulder, the Board grants a 20 percent rating and remands the matter of entitlement to a rating in excess of 20 percent.  Therefore, the Board's adjudication of these claims is not prejudicial to the Veteran, absent the issuance of a new SSOC.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

1.  Right Knee

Prior to October 15, 2008, the Veteran's post operative residuals of a right medial meniscectomy with arthritis right was rated as 10 percent disabling under Diagnostic Code 5010-5260.  Diagnostic Code 5010 provides ratings for arthritis due to trauma and substantiated by X-ray findings.  38 C.F.R. § 4.71a (2012).  Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Id.  

Disabilities provided for under Diagnostic Code 5010 are to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

From December 1, 2009, the Veteran's right total knee replacement has been rated under Diagnostic Code 5055, which provides ratings for knee replacements.  As noted in the introduction section above, the Veteran was awarded a 100 percent schedular disability rating from October 15, 2008 under Diagnostic Code 5055, which provides a 100 percent rating for one year following the implantation of a prosthesis.  From December 1, 2009, the Veteran was then awarded a 30 percent disability rating under Diagnostic Code 5055.  

Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  

The Veteran contends that his current right knee disability warrants higher disability ratings than those which are presently assigned prior to October 15, 2008 and from December 1, 2009.  

In various statements presented after October 15, 2008, including his December 2008 notice of disagreement (NOD) and October 2009 substantive appeal, the Veteran has maintained that his right knee symptoms included pain, popping, clicking, swelling and pressure and that he used an "enloader" brace to help with walking, although his knee did have movement.  He also reported that his right knee had been "bone on bone" since 2001 and he could only be on it for a short time due to the pain from this condition.  

In a January 2007 SSA physical residual functional capacity assessment, the Veteran was diagnosed with severe arthritis of the right knee and it was noted that the Veteran used both a brace and a cane with the right knee.  At that time the examiner found that the Veteran's limitations included standing or walking for at least two hours in an eight hour workday, sitting for at least six hours in an eight hour workday, and he was limited in the lower extremities with pushing or pulling, including the operation of hand or foot controls.  

An April 2008 VA examination of the joints included an evaluation of the right knee.  At that time, the Veteran reported his right knee symptoms included deformity, giving way, instability, pain, stiffness, incoordination, a decreased speed of motion, locking (one or two times a year), inflammation, and severe, weekly flare-ups of joint disease.  The Veteran reported flare-ups were precipitated by prolonged walking and standing and were alleviated by rest, ice, elevation and an analgesic.  The Veteran reported the effects of the flares on limitation of motion or other functional impairment included that the would not do house chores.  He was able to stand for 15 to 30 minutes and walk for 150 feet.  The Veteran reported that he always used a cane and brace.  A physical examination revealed a right knee findings including, bony joint enlargement, crepitus, effusion, heat, tenderness, pain at rest, guarding of movement, crepitation, and grinding.  A meniscus abnormality was also noted, although the examiner also specified there was no locking, effusion, or dislocation.  The meniscus was found to be surgically absent.  McMurray's test was negative.  Range of motion of the right knee consisted of flexion to 95 degrees with normal (0 degrees) of extension.  Objective evidence of pain following repetitive motion was found.  The examiner found no additional limitation after three repetitions of range of motion.  No joint ankylosis was found.  X rays of the right knee from February 2008 were noted to include findings of marked tricompartmental degenerative osteoarthritis, chondrocalcinosis especially in the lateral compartment and marked osteophyte formation.  

The examiner noted the Veteran's usual occupation was that of a big truck diesel mechanic and he was currently unemployed.  The Veteran stated he had been retired since 2005 due to medical and physical problems, including the right knee and left shoulder disabilities.  The Veteran was diagnosed with degenerative joint disease of the right knee.  The examiner noted there were significant effects on the Veteran's usual occupation including, decreased mobility, problems with lifting and carrying and pain.  Effects on the Veteran's usual daily activities included moderate effects on chores and the prevention of sports and recreation.  The examiner concluded that the current degenerative joint disease of the right knee was a progression of his service connected knee condition, although he sustained an interval injury in 2001.  

In a June 2008 statement, the Veteran's spouse reported that she had witnessed the Veteran's knee popping and his constant pain, swelling and aching.  

In an August 2008 VA outpatient treatment report, the Veteran was treated for right knee pain, which reportedly continued to get worse despite the use of medication, Tramadol.  A median parapatellar surgical incision was well healed with about 10 degrees of varus angulation was noted.  Active motion was noted to include good, strong extension to 90 degrees of flexion and there was quad atrophy noted.  A good dorsal pedal pulse was also noted.  Radiographs of the right knee from June 2008 were noted to have demonstrated moderately advanced osteoarthritis in all compartments, most prominent in the medial tibiofemoral joint.  The Veteran was diagnosed with osteoarthritis with significant varus angulation.  He was to be scheduled for a total knee arthroplasty on the right, pending medical approval.  

VA outpatient treatment reports reflect that the Veteran underwent a right total knee replacement on October 15, 2008.  The Veteran also underwent post operative physical therapy at VA from October 2008 to June 2009 with complaints of pain and popping and range of motion findings with extension ranging from zero to five degrees and flexion ranging from 86 to 95 degrees.  

At a December 2009 VA examination, the Veteran reported that he was still having knee pain, popping and clicking with certain activities and motions which was intermittent with remissions.  Treatment for this condition included medication, bracing, activity limitation and an exercise program.  The Veteran specified using Tramadol daily, heat and ice as needed and he ambulated with a knee unloader brace.  Reported joint symptoms included pain, stiffness, decreased speed of joint motion, popping and clicking with flexion and extension and inflammation with warmth and tenderness.  The condition was noted to affect the motion of the joint.  The Veteran was able to stand for 15 to 30 minutes and always used a brace.  A physical examination revealed an antalgic gait, abnormal weightbearing, crepitus, tenderness, weakness and guarding of movement.  Range of motion findings of the right knee included flexion to 100 degrees and extension to 15 degrees.  Objective evidence of pain following repetitive motion was noted.  Additional limitation of motion after three repetitions of range of motion was also noted with the most important factor being pain.  After repetitive motion, right knee flexion was to 90 degrees and right knee extension was to 20 degrees.  The Veteran's usual occupation was noted to be that of a mechanic and he was not employed and had retired in 2006 due to medical and physical problems, including bilateral knee pain.  The examiner diagnosed the Veteran with a right knee total knee replacement in October 2008.  The effects on the Veteran's occupational activities included decreased mobility, problems with lifting and carrying, a lack of stamina, weakness or fatigue, decreased strength of the lower extremity and pain.  The effects on the Veteran's usual daily activities included mild effects with chores, traveling, and driving, moderate effects with exercise and recreation and the prevention of sports.  The Veteran also reported he could drive 50 to 80 miles without stopping to stretch his legs and he had an automatic transmission truck.  

In a June 2010 VA outpatient treatment report, the Veteran was assessed with moderate to severe pain in the right hip and knee and his medication, Tramadol, was increased.  A July 2010 VA outpatient treatment report reflects that the Veteran complained of popping, clicking, swelling, and aching pain in the right knee since his surgery in October 2008.  Range of motion at that time was from zero to 90 degrees.  No ligamentous instability was noted.  A right knee x-ray report revealed a total knee replacement in satisfactory position and alignment with one area in the patella of localized radiolucency that the VA physician could not explain.  In October 2010, a computerized tomography (CT) scan of the right knee showed no radiolucent area in the medial patella and the abnormality noted on x-ray was most likely artifactual from metal.  The appearance of the patellar button appeared to be unchanged and there was no periprosthetic fracture.  

A December 2010 VA examination of the joints included an evaluation of the Veteran's right knee. He reported his right knee had been stable since the knee replacement two years earlier and he used medication for this condition, Tramadol, with good response.  The Veteran reported still having a clicking in the knee.  He also reported knee symptoms of deformity, pain, stiffness, decreased speed of joint motion, and inflammation with tenderness.  Severe flare-ups were reported as occurring weekly and lasting one to two days.  Precipitating factors for flare-ups included walking fast or joggings and alleviating factors included extra Tramadol.  The Veteran claimed to be 50 percent disabled when he had a flare up.  He was able to stand for up to one hour and walk up to 50 yards.  A cane and brace were used intermittently and occasionally.  

A physical examination revealed findings of crepitus, tenderness, drainage, guarding of movement and clicking or snapping.  An evaluation of the Veteran's right knee prosthesis indicated a moderate severity of weakness.  Range of motion of the right knee was from 0 degrees of extension to 90 degrees of flexion.  No objective evidence of pain following repetitive motion was found and there was no additional limitation of motion after three repetitions of range of motion.  No joint ankylosis was found.  A June 2010 x-ray of the right knee was noted to demonstrate a stable right knee prosthesis.  A July 2010 CT scan of the right knee was also included in the examination report, demonstrating an intact right knee prosthesis and no focal lunancy in the patella.  A December 2008 x-ray of the right knee was also reiterated, demonstrating findings of status post total knee prosthesis and soft tissue swelling.  The Veteran reported his usual occupation was that of a heavy equipment mechanic and that he was not currently employed and had retired in 2006 due to physical problems, including multiple joint problems.  He was diagnosed with status post right knee replacement.  The effects on his occupational activities included decreased mobility, decreased manual dexterity, problems with lifting and carrying, a lack of stamina, weakness or fatigue, decreased upper and lower extremity strength and pain.  The effects on his usual daily activities included moderate effects on shopping, traveling, and driving, severe effects on chores, and the prevention of exercise, sports and recreation.  

In a February 2011 VA outpatient treatment report, the Veteran complained of popping and snapping in the lateral knee region of the IT band as well as lateral knee pain.  He also reported that pain had gotten worse over the past two years and he was using a cane.  He was assessed with continual pain symptoms present post operatively and somewhat limited flexion.  No evidence of instability or local inflammation was found.  Generalized soft tissue tenderness to palpation and irritability without evidence of interface symptoms was noted.  No illicitable popping on examination was noted.  Implants were noted to be in overall good position on x-ray and stable on serial examinations.  

For the period prior to October 15, 2008

After a careful review of the evidence of record, the Board finds that, for the period prior to October 15, 2008, the Veteran's post operative residuals of a right medial meniscectomy with arthritis is appropriately evaluated as 10 percent and this disability does not warrant a higher disability rating at any time prior to October 15, 2008.  The evidence of record prior to October 15, 2008, including lay statements, VA outpatient treatment reports and VA examinations, demonstrates that the Veteran's post operative residuals of a right medial meniscectomy with arthritis was productive of subjective complaints of pain, deformity, giving way, instability, locking, inflammation, stiffness and incoordination.  Objective findings  revealed pain, bony enlargement, crepitus, heat, tenderness, pain at rest, guarding of movement, grinding, a meniscal abnormality with surgically absent meniscus, and range of motion with zero degrees of extension and flexion ranging from 90 to 95 degrees but no additional limitation of motion after repetitive motion.  The Board observes that this disability has not been productive of flexion limited to 30 degrees or extension limited to 15 degrees so as to warrant a higher disability rating prior to October 15, 2008 under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.  

As the April 2008 VA examiner found there the meniscus was surgically absent, Diagnostic Code 5258 for dislocated semilunar cartilage does not apply, and 10 percent is the maximum rating available for removal of semilunar cartilage under DC 5259.  

The Board also observes that, prior to October 15, 2008, there was no recurrent subluxation or lateral instability present so as to warrant a separate rating for the right knee.  Specifically, the Veteran denied any episodes of dislocation or subluxation in the April 2008 VA examination and, despite the use of a brace and reports of instability, the April 2008 VA examination demonstrated no objective findings of lateral instability and McMurray's test was negative.  Thus, the record does not reflect any recurrent subluxation or lateral instability so as to warrant a separate disability rating for the right knee, prior to October 15, 2008, under Diagnostic Code 5257.  Id.  The objective findings on examination by the medical provider are found to be more persuasive that the Veteran's subjective complaints of knee instability.  

The Board also notes that, absent degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, which is not the case here as the Veteran's right knee disability consists of only one joint/joint group, a higher disability rating prior to October 15, 2008 is not warranted under Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected right knee does not reflect findings of ankylosis or an impairment of the tibia or fibula, at any time prior to October 15, 2008, Diagnostic Codes 5256 and 5262 do not apply.  38 C.F.R. § 4.71a.  

Even considering the Veteran's subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support a higher evaluation at any time.  The April 2008 VA examiner identified pain following repetitive range of motion testing, but did not indicate that there was additional decreased motion of the right knee based on the painful motion and such was not demonstrated by the range of motion findings.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

In reaching the above conclusions, the Board has not overlooked the statements by the Veteran and his spouse with regard to the severity of his service-connected right knee.  In this regard, the Veteran and his spouse are competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran and his spouse prior to October 15, 2008, during the course of his April 2008 VA examination and in statements associated with his claims file.  They are competent to report his current symptomatology as it pertains to his right knee and witnessing his symptoms and the Board finds that the statements by the Veteran and his spouse are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person (i.e. range of motion measurements or lateral instability), the Board has accorded greater probative weight to objective medical findings and opinions provided by the VA examination report and VA medical records.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Therefore, the Board has considered the reports of the Veteran and his spouse with respect to experiencing symptoms in evaluating his disability rating in this decision.  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time prior to October 15, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling since the date of his claim and prior to October 15, 2008, so his rating cannot be additionally "staged" because this represents his greatest level of functional impairment attributable to this condition during this period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

From December 1, 2009 

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, for the period from December 1, 2009, the Veteran's right total knee replacement warrants a 60 percent disability rating under Diagnostic Code 5055.  

In this regard, the Board points out that, while Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned or when there are intermediate degrees of residual weakness, pain, or limitation of motion the disability is to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this case, while the Veteran's limitation of motion does not warrant a higher rating under Diagnostic Codes 5256, 5261, or 5262, the medical evidence of record reflects that from December 1, 2009 the his right knee disability has been primarily productive of status post knee replacement with chronic residuals consisting of severe painful motion and weakness.  

In evaluating the Veteran's right knee disability under the criteria of DeLuca, supra, the Board notes that Diagnostic Code 5055 specifically contemplates weakness, pain and limitation of motion and the medical evidence of record does not demonstrate any additional functional loss of the right knee from December 1, 2009.  Therefore, an increased rating is not warranted based on application of 38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  See also Mitchell, 25 Vet. App. at 38-43.  Further, as this is the maximum rating is assigned for motion loss, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The Board finds that, in light of the favorable award of 60 percent for the right knee from December 1, 2009, the assignment of separate disability ratings for the right knee from December 1, 2009 is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2012).  In this case, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2012).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2012).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's right knee disability.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for right total knee replacement is not assignable and therefore, a separate disability ratings under Diagnostic Codes 5257, 5260 and 5261 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran, for the period from December 1, 2009, the current right total knee replacement warrants a disability rating of 60 percent.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the right knee disability under consideration.  The rating schedule fully contemplates the described symptomatology, including chronic residuals consisting of severe painful motion or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  As noted above, a rating in excess of 60 percent is precluded as a result of the amputation rule.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


2.  Left Shoulder

The Veteran's current left shoulder tendinitis has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5021.  Diagnostic Code 5024 provides ratings for tenosynovitis.  38 C.F.R. § 4.71a (2012).  Diagnostic Code 5201 provides for limitation of motion of the arm.  Id.  

The rating criteria specify that the diseases listed under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

The Veteran contends that his current left shoulder disability warrants a higher disability rating than the noncompensable rating which is presently assigned.  In a January 2009 statement, the Veteran reported that he was unable to lift his left arm no more than 45 degrees without severe pain.  He also stated that he was not able to lift his arm as shown on the examples provided in an earlier notice sent to him by VA in January 2009, which the Board notes included an illustration of arm abduction to 90 degrees.  

In a January 2007 SSA physical residual functional capacity assessment report, the Veteran was diagnosed with status post surgery of the left shoulder with limitations, including occasional lifting of 20 pounds maximum or frequent lifting of 10 pounds maximum.  

At an April 2008 VA examination, the Veteran reported his left shoulder symptoms have become progressively worse since their onset.  He also reported that he was right hand dominant.  Subjective symptoms of the left shoulder included pain, weakness and decreased speed of joint motion.  The Veteran stated that flare-ups of joint disease occurred weekly, lasted for hours and were moderate in severity.  Flare-ups were precipitated by upper extremity "hanging" and alleviated by ice, elevation and propping of the upper extremity.  He reported the effects of flare-ups included that he would not do house chores.  A physical examination revealed objective findings of tenderness, pain at rest and guarding of movement.  Range of motion of the left shoulder included flexion from zero to 60 degrees, abduction from zero to 45 degrees, left internal rotation from zero to 90 degrees and left external rotation from zero to 45 degrees.  There was a finding of pain with active motion on the left side and objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  X-rays of the left shoulder dated in February 2008 were reiterated in the examination report and revealed degenerative changes, a slightly downward sloping acromion, and an osteophyte.  

The examiner noted the Veteran's usual occupation was that of a big truck diesel mechanic and that he was currently unemployed.  The Veteran was noted to have been retired since 2005 due to medical and physical problems, including the right knee and left shoulder disabilities.  The Veteran was diagnosed with degenerative joint disease of the left shoulder.  The examiner noted there were significant effects on the Veteran's usual occupation, including decreased mobility, problems with lifting and carrying and pain.  Effects on the Veteran's usual daily activities included moderate effects on chores and the prevention of sports and recreation.  The examiner concluded that the current degenerative joint disease of the left shoulder was a separate condition from his service-connected left shoulder tendinitis, finding that the Veteran had no previous complaint or claim regarding the left shoulder after his release from service and he reinjured his left shoulder in July 2005.  

In a May 2008 letter, the Veteran's private treating physician, Dr. Kirk E. Maes, M.D., reported that the Veteran sustained a left shoulder injury in 2005 that culminated in surgical arthroscopy of the left shoulder with a decompression.  He reported that the Veteran had underlying shoulder arthritis issues at that time as well and developed a fair amount of stiffness, both preoperatively and postoperatively.  He also noted the Veteran's shoulder injury in service and that the Veteran had trouble since that time.  In addition, Dr. Maes found that the Veteran had numerous events over the years that aggravated his shoulder, most recently in 2005 which culminated in a subacromial decompression.  He stated that the Veteran had an advanced acromioclavicular arthrosis that had developed over the course of time that was addressed.  He also reported that he believed the underlying injury from an untreated instability event when the Veteran was 21 years old was the underlying issue that had made his shoulder problematic all these years.  Finally, Dr. Maes found that the worker's compensation injury from 2005 was a minority of the left shoulder problems and the original military injury was the primary problem and that the Veteran had a little bit of stiffness with forward flexion ranging from 90 to 100 degrees.  

In a June 2008 statement, the Veteran's spouse reported that she witnessed the Veteran's shoulder dislocate and pop out of the socket.  She also noted the Veteran experienced constant pain, swelling and aching.  

In an August 2008 VA medical opinion, the April 2008 VA examiner was asked to follow up and provide a statement to delineate, if possible, the Veteran's symptoms/residuals of his non service-connected degenerative joint disease of the left shoulder and his service-connected left shoulder tendinitis.  The examiner opined that she could not delineate the Veteran's symptoms/residuals, specifically his flexion, abduction and pain with motion of the left shoulder, between his non service-connected degenerative joint disease of the left shoulder and his service-connected left shoulder tendinitis.  She stated that she did not think the tendinitis diagnosed in 2005 was related to the tendinitis in 1972, which she concluded had healed because the Veteran had no complaints of pain in the shoulder in 2001 per a private medical record.  She also concluded that she thought that the tendinitis with the bursitis and arthritis occurred as a result of the Veteran's new injury to the shoulder in 2005 and it was no longer present as confirmed by the latest CT imaging.  

The Board has considered the opinions furnished by Dr. Maes and the VA examiner as to whether the Veteran's current left shoulder tendinitis is a continuation of his tendinitis in service and whether such has been affected by the diagnosed degenerative joint disease.  Taken together, these opinions put the evidence in equipoise as to whether the Veteran's current left shoulder tendinitis is a continuation of his tendinitis in service and whether such has been affected by the diagnosed degenerative joint disease.  Affording the Veteran the benefit of the doubt on this matter and, in considering the VA examiner's opinion in August 2008 that she could not delineate the Veteran's symptoms/residuals, specifically his flexion, abduction and pain with motion of the left shoulder, between his non service-connected degenerative joint disease of the left shoulder and his service-connected left shoulder tendinitis, the Board finds that the Veteran's left shoulder tendinitis is a continuation of the previous injury in service and the current symptoms cannot be separated from the symptoms of the non service-connected degenerative joint disease.  38 C.F.R. §§ 3.102, 4.3 (2012).  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to distinguish or discern the effects of a nonservice-connected disorder from a service-connected one, VA must attribute such effects to the service-connected disorder).  

In a May 2009 VA outpatient treatment report, the Veteran was diagnosed with degenerative arthritis, adhesive capsulitis of the shoulder and pain in the joint involving the shoulder region.  

At a December 2010 VA examination of the joints, the Veteran reported his current left shoulder disability still bothered him and he had seen a doctor about his shoulder who told him he would eventually need a replacement.  Shoulder symptoms reportedly had been progressively worse since their onset.  The Veteran treated this condition with medication, Tramadol.  He stated his current left shoulder symptoms included instability, pain, stiffness, weakness and inflammation with tenderness.  Flare-ups of the left shoulder occurred weekly, lasted one to two days and were severe in duration. Precipitating factors of flare-ups included lifting the arm or moving it the wrong way and alleviating factors included extra Tramadol.  The Veteran claimed to be 50 percent disabled when he had a flare-up.  A physical examination of the left shoulder included findings of crepitus, effusion, tenderness and guarding of movement.  Range of motion findings of the left shoulder included flexion to 100 degrees, abduction to 50 degrees and zero degrees of internal or external rotation.  Evidence of pain with active motion on the left side was noted.  Objective evidence of pain following repetitive motion was noted, however, additional limitation after three repetitions was not found as the Veteran was unable to retest due to severe pain on range of motion.  A June 2008 CT scan of the left upper extremity was provided with findings of advanced osteoarthritis of the left shoulder, no evidence of free bony fragment in the joint space and large osteophytes.  

The Veteran reported his usual occupation was that of a heavy equipment mechanic and that he was not currently employed and had retired in 2006 due to physical problems, including multiple joint problems.  He was diagnosed with degenerative disease and arthritis of the left shoulder.  The effects on his occupational activities included decreased mobility, decreased manual dexterity, problems with lifting and carrying, a lack of stamina, weakness or fatigue, decreased upper and lower extremity strength and pain.  The effects on his usual daily activities included moderate effects on shopping, traveling, and driving, severe effects on chores, and the prevention of exercise, sports and recreation.  

After a careful review of the evidence of record, the Board finds that the Veteran meets the criteria for a disability rating of 20 percent, for tendinitis of the left shoulder, under Diagnostic Code 5201.  In this regard, the Board observes that the probative lay and medical evidence of record demonstrates that the Veteran's tendinitis of the left shoulder has been productive of limitation of motion of the left arm below shoulder level and midway between the side and shoulder level.  

As noted above, given the VA examiner's conclusions in April 2008 and August 2008 and the May 2008 statement and opinion by Dr. Maes, the Board finds that the Veteran's left shoulder tendinitis is a continuation of the previous injury in service and the current symptoms cannot be separated from the symptoms of the non service-connected degenerative joint disease.  38 C.F.R. §§ 3.102, 4.3 (2012).  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, the Board observes that as the Veteran's left arm range of motion was productive of flexion from zero to 60 degrees and abduction from zero to 45 degrees as noted in the April 2008 VA examination, forward flexion ranging from 90 to 100 degrees as noted in the May 2008 letter by Dr. Maes, and flexion to 100 degrees with abduction to 50 degrees in the December 2010 VA examination.  While the Veteran's left shoulder both meets the criteria under Diagnostic Code 5201 for limitation of motion of the arm at shoulder level and limitation of motion of the arm midway between the side and shoulder level, the Board finds that as the Veteran is right hand dominant, his left arm is the minor extremity and a 20 percent disability rating applies to both limitation of motion of the arm at the shoulder level for the minor shoulder as well as limitation of motion of the arm midway between the side and shoulder level for the minor shoulder.  38 C.F.R. § 4.71a.  

The Board observes that the Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing or witnessing pain or weakness, etc.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran and his spouse regarding the effects of his current tendinitis of the left shoulder symptoms on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a disability rating of 20 percent for tendinitis of the left shoulder under Diagnostic Code 5201 are met.  38 C.F.R. §§ 3.102, 4.3, 4.71a (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The issue of entitlement to a rating in excess of 20 percent for tendinitis of the left shoulder is addressed in the remand below.


ORDER

A disability rating in excess of 10 percent prior to October 15, 2008 for post operative residuals of a right medial meniscectomy with arthritis is denied.  

A disability rating of 60 percent from December 1, 2009 for a right total knee replacement is granted, subject to the provisions governing the award of monetary benefits.  

A 20 percent disability rating for tendinitis of the left shoulder is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to a rating in excess of 20 percent for tendinitis of the left shoulder and entitlement to a TDIU must be remanded for further development.  

Additional VA records have been added to the claims file since the last supplemental statement of the case (SSOC) was issued in February 2010, including VA outpatient treatment reports and a December 2010 VA examination.  Therefore, remand is warranted for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected disabilities, both his right knee and left shoulder, and he reportedly retired due to physical limitations from both disabilities in October 2005.  See VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated December 2007, received in January 2008; see also VA examinations, dated in April 2008, December 2009 and December 2010.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include: postoperative residuals of a right medial meniscectomy with arthritis, rated as 10 percent disabling prior to October 15, 2008; a right total knee replacement, rated as 100 percent disabling from October 15, 2008 and as 60 percent disabling from December 1, 2009 per this decision; and tendinitis of the left shoulder, rated as 20 percent disabling per this decision.  In considering the outcome of this decision, the combined disability rating for all of the Veteran's service-connected disabilities during the period of the appeal and since the date of the Veteran's claim for TDIU is 30 percent prior to October 15, 2008, 100 percent from October 15, 2008 to November 30, 2009, and 70 percent from December 1, 2009.  Thus, the Veteran did not meet the criteria under 38 C.F.R. § 4.16(a) prior to October 15, 2008 and meets the criteria under 38 C.F.R. § 4.16(a) from October 15, 2008.  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In light of the above information, the Board finds that the provisions of 38 C.F.R. § 4.16(b) are for application prior to October 15, 2008 and the provisions of 38 C.F.R. § 4.16(a) are for application from October 15, 2008.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review in order to assess the impact of all of the Veteran's service-connected disabilities upon his employment/employability at present.  While the Veteran's occupational limitations were noted in the April 2008, December 2009 and December 2010 VA examinations, there has been no VA examination provided which assessed the impact of all the Veteran's service-connected disabilities together and their upon his employment/employability at present.  Therefore a remand is necessary.  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from February 2011, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from February 2011 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  

2.  After the above development has been completed, arrange for an appropriate VA examination.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's tendinitis of the left shoulder.

The examiner should conduct range of motion testing of the left shoulder, to include abduction.  The examiner should also report whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is also requested to render an opinion on the following:  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, in the aggregate, (i.e., postoperative residuals of a right medial meniscectomy with arthritis prior to October 15, 2008; right total knee replacement from October 15, 2008; and tendinitis of the left shoulder) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete explanation for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  Finally, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


